TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-03-00083-CR




                                     Ex parte Celeste Marie Beard




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
             NO. 5020394, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                               MEMORANDUM OPINION


                 Celeste Marie Beard seeks to appeal from an order in a habeas corpus proceeding

regarding pretrial bail. The order was entered and signed on November 27, 2002. The deadline for

perfecting appeal was therefore December 27, 2002. Tex. R. App. P. 26.2(a)(1). Notice of appeal was

filed on December 31, 2002. No extension of time for filing notice of appeal was requested. Tex. R. App.

P. 26.3. There is no indication that notice of appeal was properly mailed to the district clerk within the time

prescribed by rule 26.2(a). Tex. R. App. P. 9.2(b). Under the circumstances, we lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See

Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                             __________________________________________

                                             Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: February 21, 2003

Do Not Publish




                                                2